FILED
                           NOT FOR PUBLICATION
                                                                            NOV 17 2016
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


GILBERT LERMA, Jr., DBA Stylistics               No.   15-55270
Car Club, an individual,
                                                 D.C. No.
              Plaintiff-Appellee,                2:12-cv-06704-DDP-JEM

 v.
                                                 MEMORANDUM*
STYLISTICS LOS ANGELES CAR
CLUB, INC., a California corporation;
JORGE LUIS RAMIREZ, an individual,

              Defendants-Appellants.


                    Appeal from the United States District Court
                       for the Central District of California
                    Dean D. Pregerson, District Judge, Presiding

                          Submitted November 8, 2016**
                              Pasadena, California

Before: WARDLAW and BYBEE, Circuit Judges, and BELL,*** District Judge.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Robert Holmes Bell, United States District Judge for
the Western District of Michigan, sitting by designation.
      Jorge Luis Ramirez and his company, Stylistics Los Angeles Car Club, Inc.,

appeal the district court’s default judgment canceling their federal trademark

registration. Appellants’ primary contention is that the district court had

jurisdiction to only review the decision of the Trademark Trial and Appeal Board

(TTAB) and not independently rule on trademark infringement claims. But

although the TTAB’s findings may indeed be challenged in district court, see 15

U.S.C. § 1071(b), nothing prevents a court from adjudicating an infringement

action under the general provisions of the Lanham Act, see 5 U.S.C § 1119. The

only effect the TTAB’s decision may have on district court proceedings is through

the doctrine of issue preclusion, see B & B Hardware, Inc. v. Hargis Indus., Inc.,

135 S. Ct. 1293, 1299, 1310 (2015), which is non-jurisdictional.

      Appellants next argue that the district court erred in directing the U.S. Patent

and Trademark Office to revoke their trademark registration because such relief

was not requested in the complaint, as required under Federal Rule of Civil

Procedure 54(c). But the complaint did request both an injunction against

Appellants’ use of the mark and an order declaring that Appellee is the mark’s

rightful owner. That relief does not “differ in kind,” Fed. R. Civ. P. 54(c), from a

request to revoke the trademark registration.

      AFFIRMED.


                                           2